Citation Nr: 0517267	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
March 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran participated in a Board videoconference hearing 
in February 2005, with the undersigned Acting Veterans Law 
Judge sitting in Washington, D.C.  A transcript (T) of the 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran did not appeal a RO rating decision in June 
2002 that denied service connection for an eye disability 
identified as vision loss.

2.  The evidence submitted since the June 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim; the evidence by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim for service connection for residuals of an eye injury 
is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Under the Veterans Claims Assistance Act of 2000 (VCAA), as 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002) and 
implemented at 38 C.F.R. § 3.159, upon the receipt of a 
complete or substantially complete application for benefits, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim. This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004). VA must 
make reasonable efforts to assist the claimant in obtaining 
the relevant evidence, except that VA is not required to 
assist if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a)(1) and (2) (West 2002); 38 C.F.R. § 3.159(c).

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain. If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim. 38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2004). If VA is attempting to obtain 
records from a Federal department or agency, the effort to 
obtain them will continue until the records have been 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to find them would be 
futile. 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2004).

It was held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision in a claim for 
VA benefits. The rating actions which denied the veteran's 
claim were issued in June 2002, February 2003 and July 2003.  
Before the June 2002 rating action was issued, in February 
2002, the AOJ provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  VA obtained the treatment records 
he identified.  The RO sent him another VCAA notice letter in 
December 2002 that was directed to new and material evidence 
and followed-up with another duty to assist letter in May 
2003.  In July 2003 decision it considered additional records 
he submitted.  

Because the VCAA notice in this case was provided to the 
veteran prior to the initial AOJ adjudications denying the 
claim, the timing of the notice complies with the express 
requirements of the law in Pelegrini.  Thus there is no 
defect in the timing of the notice to require the analysis 
discussed in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Thus, the record indicates that the veteran was apprised of 
what evidence would substantiate his claim of service 
connection for an eye disability prior to the initial and 
subsequent AOJ adjudications.  In each instance a VCAA notice 
letter advised him of what evidence was needed to support his 
claim, what evidence and information VA would obtain in his 
behalf and what evidence and information he could obtain.  
The statement of the case was directed to new and material 
evidence.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims. 38 U.S.C.A.§ 5103A (d). The 
veteran was afforded a VA medical examination in November 
2004 and the physician rendered a relevant opinion. Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim. The record 
also indicates that VA had requested copies of the veteran's 
VA treatment records, which were obtained and associated with 
the claims folder. The veteran also provided private records.  
The record also reflects that in January 2005 the RO 
confirmed there were no additional VA treatment records 
relating to an eye disability.


The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claims and to 
respond to VA notices.  He identified and submitted evidence 
and participated in a Board hearing.  At the hearing he was 
told of the type of evidence needed in light of what had been 
received (T 7) and the veteran did submit additional 
evidence.  In sum, the record indicates that the veteran was 
fully apprised throughout the course of these proceedings as 
to what evidence would substantiate his claim, and all due 
process concerns have been satisfied. See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error). 


Analysis of the Petition to Reopen the Claim

Ultimately, the veteran argues that he sustained an eye 
injury during military service and that he has a current eye 
disability as a result of service-related injury.  He asserts 
that the eyes were injured from chemicals that got into his 
eyes and caused his vision to decrease rapidly over a short 
period of time.  He stated that he was hospitalized for three 
days and returned to light duty after his eyesight was 
partially restored.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the new and material evidence has not been 
submitted to reopen the claim, and the appeal will be denied.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108. For applications to reopen 
filed after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004). 

The credibility of new evidence is presumed for the purpose 
of reopening. Justus v. Principi, 3 Vet. App. 510 (1992). New 
and material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence of record at the time of the prior rating decision 
included the veteran's service medical records, which showed 
normal eyes and 20/20 uncorrected near and distant vision 
being reported on the examination in November 1961 for 
military service.  According to an August 1962 clinical 
record entry, he was seen after paint remover spilled into 
his eyes.  The eyes were flushed with dextrose and sodium 
chloride, and an ophthalmic ointment was applied to the eyes.  
A medical examination conducted in March 1966 for separation 
showed normal eyes and distant vision in both eyes reported 
as 20/20 without correction.  There was no reference to any 
disability of either eye in the examination summary of 
defects and diagnoses.  

The VA received the veteran's initial claim in January 2002 
and the contemporaneous VA clinical records he identified did 
not mention any disability of either eye.  The claim was 
denied initially in June 2002 on this evidence and he did not 
disagree with that determination but instead submitted a 
claim for residuals of traumatic eye injury.  Consequently, 
the rating decision is final. 38 U.S.C.A. § 7105(c).  

The additional VA records he identified showed in May 2002, 
20/20 corrected vision in both eyes, an impression of 
presbyopia/refractive error, and noted was a history of 
chemical burn from paint stripper in both eyes.  The RO 
denied the claim again in February 2003 and in May 2003 he 
provided a statement from a physician that his continuing and 
progressive changes with his refractive error were possibly 
secondary to tissue damage received from a chemical bur 
during his military career.  The records provided with the 
statement were dated from June 1997 to December 2000 and 
showed diagnoses of hyperopic astigmatism and presbyopia of 
both eyes, and ocular health of both eyes within normal 
limits.  
This evidence shows refractive error which is not a disease 
or injury within the meaning of applicable regulations.  
38 C.F.R. § 3.303(c).  Thus this evidence, though submitted 
within the appeal period, does not establish the existence of 
an acquired eye disability that could be considered for 
compensation purposes and thus it does not meet the standard 
for new and material evidence.

A VA eye examiner in January 2004 noted the veteran's history 
and the private medical statement from May 2003.  The 
examiner noted the previously obtained corrected visual 
acuity in reporting the assessment of early senile cataracts 
in both eyes.  After review of the private medical statement 
the examiner opined that it was likely as not that the 
current eye condition was due to natural progression rather 
than due to the history of chemical burns in both eyes, as 
the veteran had no obvious scarring on eye examinations in 
the medical records or on the current examination.  His 
hearing testimony recalled rapid vision changes that began 
several years after service and the supportive medical 
opinion he provided (T 2-3, 6).  After the hearing he 
submitted a medical statement dated in February 2005 
indicating he was farsighted (hyperopia) and that this had 
increased since an earlier refraction in 1992.  

In this case, new and material evidence has not been obtained 
since the June 2002 rating decision.  The evidence initially 
considered showed paint remover spilled into his eyes in 
military service.  However, this evidence did not show that 
the veteran had been diagnosed with any residual eye 
disability then or when he filed the initial claim.  The 
evidence recently received simply shows previously reported 
refractive error and no competent opinion linking cataracts 
to the eye injury.  Hyperopia and presbyopia reported in the 
record are refractive error, and impairment of vision due to 
advancing years or old age, respectively.  Dorland's 
Illustrated Medical Dictionary, 797, 1349 (28th ed. 1994).  

Because the newly submitted evidence does not suggest that 
the veteran has, or has had, a vision disability that is 
linked to any incident of service, nor does it suggest the 
existence of any other evidence that may provide such a 
linkage, it does not raise a reasonable possibility of 
substantiating the claim, and when considered with previous 
evidence of record, and does not relate to unestablished 
facts necessary to substantiate the claim. 38 C.F.R. § 
3.156(a) (2004).  
 
Although the veteran maintains that he has a vision disorder 
linked to service, it is well-established that laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993), see also Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Accordingly, the claim is not reopened, and the appeal is 
denied.  


ORDER

New and material evidence not having been obtained, the claim 
of service connection for residuals of an eye injury is not 
reopened. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


